Order entered June 10, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00246-CV

  DAVID B. MCKINNON, NORTH PONDERSOA, LLC, BARBARA MARSHALL, LP,
    WILLIAM H. GIBSON, D. SCOTT MCKINNON, BARBARA F. MARSHALL,
          MARCIA STALLINGS AND DONALD CARDWELL, Appellants

                                               V.

                      BILL GURLEY AND STANLEY WRIGHT, Appellees

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-15-13561

                                           ORDER
       We REINSTATE this appeal.

       In an order dated May 26, 2016, we abated this appeal to allow the trial court an

opportunity to sign amended findings of fact and conclusions of law. A supplemental clerk’s

record was filed on June 7, 2016 containing the trial court’s amended findings of fact and

conclusions of law.

       Appellants’ briefs are due July 15, 2016.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE